EXHIBIT 10.7

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of October 2, 2012, and entered into by
and among HOVNANIAN ENTERPRISES, INC., K. HOVNANIAN ENTERPRISES, INC. each other
Grantor (as defined below) from time to time party hereto, WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together
with its successors and assigns, the “Senior Trustee”) and as collateral agent
(in such capacity, together with its successors and assigns, the “Senior
Collateral Agent”) under the Senior Noteholder Documents (as defined below),
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent for
the Mortgage Tax Collateral (as defined below) (together with its successor and
assigns, the “Mortgage Tax Collateral Agent”), and WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacities as trustee (in such capacity, together with its
successors and assigns, the “Junior Trustee”) and as collateral agent (in such
capacity, together with its successors and assigns, the “Junior Collateral
Agent”) under the Junior Noteholder Documents (as defined below).

 

RECITALS

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries (as defined
below), the Senior Trustee and the Senior Collateral Agent are entering into the
Indenture dated as of October 2, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Senior Indenture”), pursuant to which the
Senior Notes (as defined below) shall be governed and the obligations under
which shall be secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Junior
Trustee and the Junior Collateral Agent are entering into the Indenture dated as
of October 2, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Junior Indenture”), pursuant to which the Junior Notes (as defined
below) shall be governed and the obligations under which shall be secured by
various assets of the Grantors; and

 

WHEREAS, the parties hereto desire to order the priorities of their respective
Liens (as defined below) on the assets of the Grantors and address other related
matters set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          (a)  Definitions.  As used
in this Agreement, the definitions set forth above are incorporated herein and
the following terms have the meanings specified below:

 

“Agreement” means this Intercreditor Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York City or in the city where the Corporate Trust
Office of either the Senior Trustee or the Junior Trustee is located are
authorized or required by law or regulation to close.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Collateral and Junior Collateral.

 

“Company” means K. Hovnanian Enterprises, Inc., a corporation organized and
existing under the laws of the State of California and wholly-owned by
Hovnanian.

 

“Comparable Junior Collateral Document” means, in relation to any Common
Collateral subject to any Lien created under any Senior Collateral Document,
that Junior Collateral Document that creates a Lien on the same Common
Collateral, granted by the same Grantor.

 

“Deposit Account” has the meaning set forth in the Uniform Commercial Code.

 

“Deposit Account Collateral” means that part of the Common Collateral comprised
of Deposit Accounts, Financial Assets and Investment Property.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge of Senior Claims” means payment in full in cash of (a) all
Obligations in respect of all outstanding First-Lien Indebtedness or, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
in an amount required by the applicable letter of credit, and termination of all
commitments to extend credit thereunder and (b) any other Senior Claims that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid, excluding, in any case, Unasserted Contingent
Obligations.

 

“Financial Assets” has the meaning set forth in the Uniform Commercial Code.

 

“First-Lien Indebtedness” means (a) Indebtedness incurred pursuant to the Senior
Noteholder Documents, (b) all other Indebtedness secured by Liens on all or a
portion of the Common Collateral that are senior or equal in priority to the
Liens on the Common Collateral securing the Senior Noteholder Claims in an
aggregate principal amount not to exceed the

 

2

--------------------------------------------------------------------------------


 

amount permitted to be secured on a first-lien basis pursuant to the Senior
Indenture and the Junior Indenture and (c) Refinancing Indebtedness (as defined
in the Senior Indenture or the Junior Indenture) in respect of Indebtedness
covered by clause (a) or clause (b) above, in each case plus interest, advances
reasonably necessary to preserve the value of the Common Collateral or to
protect the Common Collateral, costs and fees, including legal fees, to the
extent authorized under the Senior Collateral Documents or UCC § 9-607(d), and,
in each case, all other Obligations in respect of such Indebtedness.

 

“Future First-Lien Indebtedness” means any First-Lien Indebtedness, other than
Indebtedness that is incurred pursuant to the Senior Noteholder Documents, which
is permitted to be secured by a first lien on the Common Collateral for purposes
of the Senior Indenture and the Junior Indenture or any other Senior Document or
Junior Document.

 

“Future Second-Lien Indebtedness” means any Second-Lien Indebtedness, other than
Indebtedness that is incurred pursuant to the Junior Noteholder Documents, which
is permitted to be secured by a second lien on the Common Collateral for
purposes of the Senior Indenture and the Junior Indenture or any other Senior
Document or Junior Document.

 

“Grantors” means the Company, Hovnanian and each of its Subsidiaries that has or
will have executed and delivered a Senior Collateral Document or a Junior
Collateral Document.

 

“Hovnanian” means Hovnanian Enterprises, Inc., a Delaware corporation.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the definition of “Indebtedness” set forth in the Senior Indenture.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor as a
debtor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any material part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.

 

“Investment Property” has the meaning set forth in the Uniform Commercial Code.

 

“Junior Agreement” means the Junior Indenture and any other agreement governing
Second-Lien Indebtedness.

 

“Junior Claims” means all Second-Lien Indebtedness outstanding, including any
Future Second-Lien Indebtedness, and all Obligations in respect thereof.  Junior
Claims include, for the avoidance of doubt, all Junior Noteholder Claims.

 

3

--------------------------------------------------------------------------------


 

“Junior Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Junior Claim.  Junior Collateral includes, for the avoidance of doubt, all
Junior Noteholder Collateral.

 

“Junior Collateral Agent” has the meaning set forth in the recitals.

 

“Junior Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Junior Claims or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated or otherwise modified from time to time.  Junior Collateral
Documents include, for the avoidance of doubt, the Junior Noteholder Collateral
Documents.

 

“Junior Creditors” means the Persons holding Junior Claims, including all Junior
Noteholders.

 

“Junior Documents” mean the Junior Agreements, the Junior Collateral Documents,
and each of the other agreements, documents and instruments providing for or
evidencing any other Obligation under any Junior Document and any other related
document or instrument executed or delivered pursuant to any Junior Document at
any time or otherwise evidencing any Indebtedness arising under any Junior
Document.  Junior Documents include, for the avoidance of doubt, the Junior
Noteholder Documents.

 

“Junior Indenture” has the meaning set forth in the recitals.

 

“Junior Noteholder Claims” means all Indebtedness incurred pursuant to the
Junior Indenture and all Obligations with respect thereto.

 

“Junior Noteholder Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Junior Noteholder Claim.

 

“Junior Noteholder Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Junior Noteholder Claims or under which rights or remedies with respect to any
such Lien are governed as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

“Junior Noteholder Documents” means collectively (a) the Junior Indenture, the
Junior Notes and the Junior Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Junior
Noteholder Document described in clause (a) above evidencing or governing any
Obligations thereunder as the same may be amended, restated or otherwise
modified from time to time.

 

“Junior Noteholders” means the Persons holding Junior Noteholder Claims,
including the Junior Trustee and the Junior Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

“Junior Notes” means the $220.0 million principal amount of 9.125% Senior
Secured Second Lien Notes due 2020 to be issued by the Company pursuant to the
Junior Indenture.

 

“Junior Pledge Agreement” means the Second-Lien Pledge Agreement, dated as of
October 2, 2012, among the Company, Hovnanian, the other Grantors and the Junior
Collateral Agent.

 

“Junior Security Agreement” means the Second-Lien Security Agreement, dated as
of October 2, 2012, among the Company, Hovnanian, the other Grantors and the
Second-Lien Collateral Agent.

 

“Junior Trustee” has the meaning set forth in the recitals.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Mortgaged Collateral” means any real property collateral, with respect to which
a lien on and security interest in is required to be granted to (a) the Senior
Collateral Agent pursuant to Section 4.18 of the Senior Indenture, (b) the
Junior Collateral Agent pursuant to Section 4.18 of the Junior Indenture or
(c) any other holder of Senior Claims or Junior Claims (or any agent or trustee
on their behalf) pursuant to the terms of any Senior Document or Junior
Document, as applicable.

 

“Mortgage Tax Collateral” has the meaning set forth in Section 5.7(a).

 

“Mortgage Tax Collateral Agent” has the meaning set forth in the recitals.

 

“Mortgage Tax States” means the states of Florida, Maryland, Washington, D.C.,
Minnesota, Virginia, New York and Georgia, and any other state(s) identified to
the Mortgage Tax Collateral Agent by the Company and the Senior Collateral Agent
which requires a significant payment of mortgage recording taxes or other fees
or taxes of a comparable nature and magnitude as that of any of the foregoing
Mortgage Tax States.

 

“Obligations” means and includes all obligations that constitute “Obligations”
within the definition of “Obligations” set forth in any Senior Agreement
(including the Senior Indenture).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means (a) the Common Collateral in the possession or
control of the Senior Collateral Agent (or its agents or bailees), to the extent
that possession or control thereof is necessary to perfect a Lien thereon under
the Uniform Commercial Code and (b) the “Pledged Collateral” under, and as
defined in, the Junior Pledge Agreement that is Common Collateral.

 

5

--------------------------------------------------------------------------------


 

“Proceeds” means the following property (a) whatever is acquired upon the sale,
lease, license, exchange or other disposition of Common Collateral, whether such
sale, lease, license or other disposition is made by or on behalf of a Grantor,
the Senior Trustee, the Senior Collateral Agent, the Junior Trustee, the Junior
Collateral Agent or any other person, (b) whatever is collected on, or
distributed on account of, Common Collateral, (c) rights arising out of the
loss, nonconformity, or interference with the use of, defects or infringements
of rights in, or damage to, the Common Collateral, (d) rights arising out of the
Common Collateral, or (e) to the extent of the value of the Common Collateral,
and to the extent payable to the debtor or the secured party, insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Common Collateral.

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Second-Lien Indebtedness” means (a) Indebtedness incurred pursuant to the
Junior Noteholder Documents, (b) all other Indebtedness secured by Liens on all
or a portion of the Common Collateral that are equal in priority to the Liens on
the Common Collateral securing the Junior Noteholder Claims in an aggregate
principal amount not to exceed the amount permitted to be secured on a
second-lien basis pursuant to the Senior Indenture and the Junior Indenture and
(c) Refinancing Indebtedness (as defined in the Senior Indenture or the Junior
Indenture) in respect of Indebtedness covered by clause (a) or clause (b) above,
and, in each case, all other Obligations in respect of such Indebtedness.

 

“Security Documents” means, collectively, the Senior Collateral Documents and
the Junior Collateral Documents.

 

“Senior Agreement” means the Senior Indenture and any other agreement governing
First-Lien Indebtedness.

 

“Senior Claims” means all First-Lien Indebtedness outstanding, including any
Future First-Lien Indebtedness, and all Obligations in respect thereof.  Senior
Claims shall include all interest and expenses accrued or accruing (or that
would, absent the commencement of any Insolvency or Liquidation Proceeding,
accrue) after the commencement of an Insolvency or Liquidation Proceeding in
accordance with and at the rate specified in the relevant Senior Document
whether or not the claim for such interest or expenses is allowed as a claim in
such Insolvency or Liquidation Proceeding.  Senior Claims include, for the
avoidance of doubt, all Senior Noteholder Claims.

 

“Senior Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Senior Claim.  Senior Collateral includes, for the avoidance of doubt, all
Senior Noteholder Collateral.

 

“Senior Collateral Agent” has the meaning set forth in the recitals.

 

“Senior Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Senior Claims or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated or otherwise modified from time to time.  Senior Collateral
Documents include, for the avoidance of doubt, the Senior Noteholder Collateral
Documents.

 

6

--------------------------------------------------------------------------------


 

“Senior Creditors” means the Persons holding Senior Claims, including all Senior
Noteholders.

 

“Senior Documents” mean the Senior Agreements, the Senior Collateral Documents,
and each of the other agreements, documents and instruments providing for or
evidencing any other Obligation under any Senior Document and any other related
document or instrument executed or delivered pursuant to any Senior Document at
any time or otherwise evidencing any Indebtedness arising under any Senior
Document.  Senior Documents include, for the avoidance of doubt, the Senior
Noteholder Documents.

 

“Senior Indenture” has the meaning set forth in the recitals.

 

“Senior Liens” means the Liens securing the Senior Claims.

 

“Senior Noteholder Claims” means all Indebtedness incurred pursuant to the
Senior Indenture and all Obligations with respect thereto.

 

“Senior Noteholder Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Noteholder Claim.

 

“Senior Noteholder Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Senior Noteholder Claims or under which rights or remedies with respect to any
such Lien are governed, as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

“Senior Noteholder Documents” means collectively (a) the Senior Indenture, the
Senior Notes and the Senior Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Senior
Noteholder Document described in clause (a) above evidencing or governing any
Obligations thereunder as the same may be amended, restated or otherwise
modified from time to time.

 

“Senior Noteholders” means the Persons holding Senior Noteholder Claims,
including the Senior Trustee and the Senior Collateral Agent.

 

“Senior Notes” means the $577.0 million principal amount of 7.25% Senior Secured
First Lien Notes due 2020 to be issued by the Company pursuant to the Senior
Indenture.

 

“Senior Trustee” has the meaning set forth in the recitals.

 

“Subsidiary” means any “Subsidiary” (as defined in the Senior Indenture) of
Hovnanian.

 

“Third-Lien Creditors” means the Persons holding the Third-Lien Obligations.

 

7

--------------------------------------------------------------------------------


 

“Third-Lien Obligations” means all Indebtedness and other Obligations in respect
thereof secured by a lien on the Common Collateral that is junior to both the
First-Lien Indebtedness and the Second-Lien Indebtedness, to the extent
permitted under the Senior Documents, the Junior Documents and this Agreement.

 

“Unasserted Contingent Obligations” means at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under letters of credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 

(b)                                      Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified in accordance
with this Agreement, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 2.                                          Lien Priorities.

 

2.1                               Subordination.  Notwithstanding the date,
time, manner or order of filing or recordation of any document or instrument or
grant, attachment or perfection of any Liens granted to the Junior Trustee, the
Junior Collateral Agent or the Junior Creditors on the Common Collateral or of
any Liens granted to the Senior Trustee, the Senior Collateral Agent or the
Senior Creditors on the Common Collateral and notwithstanding any provision of
the UCC, or any applicable law or the Junior Documents or the Senior Documents
or any other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Lien Indebtedness and/or the Second-Lien
Indebtedness, for example,  the circumstance of non-perfection of the Lien
purporting to secure the Senior Claims and perfection of the Lien purporting to
secure the Junior Claims), the Junior Trustee, the Junior Collateral Agent and
the Mortgage Tax Collateral Agent, on behalf of themselves and the Junior
Creditors, hereby agree that:  (a) any Lien on the Common Collateral securing
any Senior Claims now or hereafter held

 

8

--------------------------------------------------------------------------------


 

by or on behalf of the Senior Trustee, the Senior Collateral Agent, the Mortgage
Tax Collateral Agent or any Senior Creditors or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Common Collateral securing any of the Junior Claims
and (b) any Lien on the Common Collateral securing any Junior Claims now or
hereafter held by or on behalf of the Junior Trustee, the Junior Collateral
Agent, the Mortgage Tax Collateral Agent or any Junior Creditors or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Claims. 
All Liens on the Common Collateral securing any Senior Claims shall be and
remain senior in all respects and prior to all Liens on the Common Collateral
securing any Junior Claims for all purposes, whether or not such Liens securing
any Senior Claims are subordinated to any Lien securing any other obligation of
the Company, any other Grantor or any other Person.

 

2.2                               Prohibition on Contesting Liens.  Each of the
Junior Trustee, the Junior Collateral Agent and the Mortgage Tax Collateral
Agent for itself and on behalf of each Junior Creditor, and each of the Senior
Trustee, the Mortgage Tax Collateral Agent and the Senior Collateral Agent, for
itself and on behalf of each Senior Creditor, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of (a) a Lien securing any
Senior Claims held by or on behalf of any of the Senior Creditors in the Common
Collateral or (b) a Lien securing any Junior Claims held by or on behalf of any
of the Junior Noteholders in the Common Collateral, as the case may be; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of the Senior Trustee, the Mortgage Tax Collateral Agent, the Senior
Collateral Agent or any Senior Creditor to enforce this Agreement, including the
priority of the Liens securing the Senior Claims as provided in Section 2.1 and
3.1.

 

2.3                               No New Liens.  So long as the Discharge of
Senior Claims has not occurred, the parties hereto agree that, after the date
hereof, if the Junior Trustee, the Junior Collateral Agent and/or any other
Junior Creditor shall hold any Lien on any assets of the Company or any other
Grantor securing any Junior Claims that are not also subject to the
first-priority Lien in respect of the Senior Claims under the Senior Documents,
the Junior Trustee, the Junior Collateral Agent and/or the relevant Junior
Creditor, upon demand by the Senior Trustee, the Senior Collateral Agent or the
Company, will assign such Lien to the Senior Collateral Agent or the Mortgage
Tax Collateral Agent as the case may be as security for the Senior Claims (in
which case the Junior Trustee, the Junior Collateral Agent and/or the relevant
Junior Creditor may retain a junior lien on such assets subject to the terms
hereof).

 

2.4                               Perfection of Liens.  Except as provided in
Section 5.5 and 5.7, none of the Senior Trustee or the Senior Collateral Agent,
the Mortgage Tax Collateral Agent nor the Senior Creditors shall be responsible
for perfecting and maintaining the perfection of Liens with respect to the
Common Collateral for the benefit of the Junior Trustee, the Junior Collateral
Agent and the Junior Creditors.  The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the respective Senior
Creditors and the Junior Creditors and shall not impose on the Senior Trustee,
the Senior Collateral Agent, the Junior Trustee, the Mortgage Tax Collateral
Agent, the Junior Collateral Agent, the Junior Creditors or the Senior

 

9

--------------------------------------------------------------------------------


 

Creditors any obligations in respect of the disposition of Proceeds of any
Common Collateral which would conflict with prior perfected claims therein in
favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 

2.5                               Third-Lien Obligations.  Each of the Junior
Trustee, the Junior Collateral Agent and the Mortgage Tax Collateral Agent, on
behalf of themselves and the Junior Creditors, and the Senior Trustee, the
Senior Collateral Agent and the Mortgage Tax Collateral Agent, on behalf of
themselves and the Senior Creditors, authorizes the Company to incur Third-Lien
Obligations in an amount not to exceed the amount permitted to be secured on a
third-lien basis pursuant to the Senior Indenture and the Junior Indenture so
long as (a) the Third-Lien Obligations are properly documented upon terms and
conditions satisfying the terms of the Senior Indenture and the Junior
Indenture; and (b) the Liens in favor of each Third-Lien Creditor with respect
to the Common Collateral are subordinated to the rights of Senior Creditors and
the Junior Creditors such that each Third-Lien Creditor will be treated with
regard to the Junior Creditors in a manner substantially the same as the manner
in which the Junior Creditors are treated hereunder with respect to the Senior
Creditors pursuant to an intercreditor agreement, in form and substance similar
to this Agreement or as otherwise reasonably satisfactory to the Senior Trustee,
the Senior Collateral Agent, the Junior Trustee and the Junior Collateral Agent,
to be entered into by and between the Senior Trustee and the Senior Collateral
Agent for the Senior Creditors, the Junior Trustee and the Junior Collateral
Agent for the Junior Creditors, the Mortgage Tax Collateral Agent and the
Third-Lien Creditors and/or their agent contemporaneously with the execution of
any document(s) creating the Third-Lien Obligations.

 

2.6                               Recording of Liens.  Each of the Junior
Trustee, the Junior Collateral Agent, and the Junior Creditors agree that until
the prior Lien of the Senior Creditors on any Common Collateral has been
recorded or otherwise perfected, each will take commercially reasonable efforts
not to file or to otherwise perfect a Lien against such Common Collateral.  If,
notwithstanding the preceding sentence, the Junior Trustee, the Junior
Collateral Agent and the Junior Creditors have recorded or otherwise perfected a
Lien prior to recording or other perfection of the Lien of the Senior Creditors
on any Common Collateral, upon written request of the Senior Collateral Agent,
they and each of them will record a subordination of such Lien to the Lien of
the Senior Creditors in form and substance reasonably acceptable to the Senior
Collateral Agent.  The Senior Collateral Agent will use commercially reasonable
efforts to record or otherwise perfect its security interest in the Common
Collateral as promptly as practicable.

 

Section 3.                                          Enforcement.

 

3.1                               Exercise of Remedies.

 

(a) So long as the Discharge of Senior Claims has not occurred, even if an event
of default has occurred and remains uncured under the Junior Documents, and
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) the Junior Trustee, the Junior
Collateral Agent, and the Mortgage Tax Collateral Agent, to the extent of any
interest of the Junior Creditors, and the Junior Creditors will not exercise or
seek to exercise any rights or remedies as a secured creditor (including
set-off) with respect to any Common Collateral on account of any Junior Claims,
institute any action

 

10

--------------------------------------------------------------------------------


 

or proceeding with respect to the Common Collateral, or exercise any remedies
against the Common Collateral (including any action of foreclosure), or contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Common Collateral by the Senior Trustee, Senior Collateral Agent,
Mortgage Tax Collateral Agent or any Senior Creditor in respect of Senior
Claims, any exercise of any right under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Junior Trustee, the Junior Collateral Agent, the
Mortgage Tax Collateral Agent or any Junior Creditor is a party, or any other
exercise by any such party, of any rights and remedies as a secured creditor
relating to the Common Collateral under the Senior Documents or otherwise in
respect of Senior Claims, or object to the forbearance by or on behalf of the
Senior Creditors from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Common
Collateral in respect of Senior Claims, provided that notwithstanding anything
to the contrary in this Section 3.1(a), the Mortgage Tax Collateral Agent shall
not be restricted from exercising or seeking to exercise the rights and remedies
of a secured creditor with respect to any Common Collateral in respect of Senior
Claims, and (ii) the Senior Trustee, the Senior Collateral Agent, the Mortgage
Tax Collateral Agent and the Senior Creditors shall have the exclusive right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and make determinations regarding the sale, release, disposition, or
restrictions with respect to the Common Collateral as a secured creditor without
any consultation with or the consent of the Junior Trustee, the Junior
Collateral Agent or any Junior Creditor; provided that (A) in any Insolvency or
Liquidation Proceeding commenced by or against any Grantor, the Junior Trustee,
the Junior Collateral Agent or any Junior Creditor may file a claim or statement
of interest with respect to the Junior Claims, (B) to the extent it would not
prevent, restrict or otherwise limit any rights granted or created hereunder or
under any Senior Collateral Documents in favor of the Senior Trustee, the Senior
Collateral Agent or any other Senior Creditor in respect of the Common
Collateral, the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor may take any action not adverse to the Liens on the Common Collateral
securing the Senior Claims in order to preserve, perfect or protect its rights
in the Common Collateral, (C) to the extent it would not prevent, restrict or
otherwise limit any rights granted or created hereunder or under any Senior
Collateral Documents in favor of the Senior Trustee, the Senior Collateral
Agent, the Mortgage Tax Collateral Agent or any other Senior Creditor in respect
of the Common Collateral, the Junior Trustee, the Junior Collateral Agent or any
Junior Creditor shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings made by any person objecting to or otherwise seeking the disallowance
of the Junior Claims, including without limitation any claims secured by the
Common Collateral, if any, in each case in accordance with the terms of this
Agreement, or (D) the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either Bankruptcy Law or applicable non-bankruptcy
law, in each case in accordance with the terms of this Agreement.  In exercising
rights and remedies with respect to the Common Collateral, the Senior Trustee,
the Senior Collateral Agent and the Senior Creditors may enforce the provisions
of the Senior Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion. 
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
cause the Grantors to deliver a

 

11

--------------------------------------------------------------------------------


 

transfer document in lieu of foreclosure to the Senior Creditors or any nominee
of the Senior Creditors, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a mortgagee in any
applicable jurisdiction and a secured lender under the Uniform Commercial Code
of any applicable jurisdiction and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.  Upon the Discharge of Senior Claims, the Junior
Trustee, the Junior Collateral Agent and the Mortgage Tax Collateral Agent, on
behalf of themselves and the Junior Creditors, will not be required to release
their claims on any Common Collateral that has not been sold or otherwise
disposed of in connection with the Discharge of Senior Claims.

 

(b)  The Junior Trustee, the Junior Collateral Agent and the Mortgage Tax
Collateral Agent (with respect to the Mortgage Tax Collateral Agent solely to
the extent of any interest of the Junior Creditors in the Common Collateral) on
behalf of themselves and the Junior Creditors, agree that solely as to the
Common Collateral, they and each of them will not, in connection with the
exercise of any right or remedy with respect to the Common Collateral, receive
any Common Collateral or Proceeds of any Common Collateral in respect of Junior
Claims, or, upon or in any Insolvency or Liquidation Proceeding (except under
any plan of reorganization approved by the Senior Creditors or as provided in
section 6.6) with respect to any Grantor as debtor, take or receive any Common
Collateral or any Proceeds of Common Collateral in respect of Junior Claims,
unless and until the Discharge of Senior Claims has occurred.  Without limiting
the generality of the foregoing, unless and until the Discharge of Senior Claims
has occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a) or Section 6.3, the sole right of the Junior Trustee, the Junior
Collateral Agent and the Junior Creditors with respect to the Common Collateral
is to hold a Lien on the Common Collateral in respect of Junior Claims pursuant
to the Junior Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Claims has occurred.  In addition to the foregoing, the Junior Creditors hereby
acknowledge that the Junior Indenture and the Junior Documents permit the
Company and the other Grantors to repay, in certain circumstances, Senior Claims
with Proceeds from the disposition of the Common Collateral prior to application
to repay the Junior Claims, and agree that to the extent the Senior Documents
require repayment of the Senior Claims with Proceeds from such dispositions, the
Company shall pay such proceeds to the Senior Creditors as so required and each
of the Junior Trustee, the Junior Collateral Agent and the Junior Creditors will
not take or receive such Proceeds until after so applied.

 

(c)   Subject to the proviso in clause (ii) of Section 3.1(a), the Junior
Trustee and the Junior Collateral Agent, for themselves and on behalf of the
Junior Creditors, agree that the Junior Trustee, the Junior Collateral Agent and
the Junior Creditors will not take any action that would hinder any exercise of
remedies undertaken by the Senior Trustee, the Senior Collateral Agent, the
Mortgage Tax Collateral Agent or the Senior Creditors with respect to the Common
Collateral under the Senior Documents, including any sale, lease, exchange,
transfer or other disposition of the Common Collateral, whether by foreclosure
or otherwise and shall release any and all claims in respect of such Common
Collateral (except for the right to receive the balance of Proceeds and to be
secured by the Common Collateral after Discharge of Senior Claims as described
in Section 4.1 and 5.1) so that it may be sold free and clear of the Liens of
the Junior Creditors, the Junior Collateral Agent and of the Junior Trustee, on
behalf of the Junior

 

12

--------------------------------------------------------------------------------


 

Creditors, and the Junior Trustee and the Junior Collateral Agent, for
themselves and on behalf of any such Junior Creditors, shall, within ten
(10) Business Days of written request by the Senior Collateral Agent, the Senior
Trustee or the Mortgage Tax Collateral Agent, execute and deliver to the Senior
Collateral Agent such termination statements, releases and other documents as
the Senior Collateral Agent, the Senior Trustee or the Mortgage Tax Collateral
Agent may request to effectively confirm such release and the Junior Trustee and
the Junior Collateral Agent, for themselves and on behalf of the Junior
Creditors, hereby irrevocably constitute and appoint the Senior Trustee or the
Senior Collateral Agent and any officer or agent of the Senior Trustee or the
Senior Collateral Agent, with full power of substitution, as their true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Junior Trustee, the Junior Collateral Agent or such Junior
Creditor or in the Senior Trustee’s or the Senior Collateral Agent’s own name,
from time to time in the Senior Trustee’s or the Senior Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 3.1(c), to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary to accomplish the purposes of this
Section 3.1(c), including any termination statements, endorsements or other
instruments of transfer or release.  In exercising rights and remedies with
respect to the Common Collateral, the Senior Trustee, the Senior Collateral
Agent, the Mortgage Tax Collateral Agent and the Senior Creditor may enforce the
provisions of the Senior Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Common Collateral upon
foreclosure, to cause the Grantors to deliver a transfer document in lieu of
foreclosure to the Senior Creditors or any nominee of the Senior Creditors, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a mortgagee in any applicable jurisdiction and a
secured creditor under the Uniform Commercial Code or other laws of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.  The Junior Trustee and the Junior Collateral Agent for
themselves and on behalf of the Junior Creditors, hereby waive any and all
rights they or the Junior Creditors may have as a junior lien creditor or
otherwise to object to the manner in which the Senior Trustee, the Senior
Collateral Agent, the Mortgage Tax Collateral Agent or the Senior Creditors seek
to enforce or collect the Senior Claims or the Liens granted in any of the
Common Collateral in respect of Senior Claims, regardless of whether any action
or failure to act by or on behalf of the Senior Trustee, the Senior Collateral
Agent, the Mortgage Tax Collateral Agent or Senior Creditors is adverse to the
interest of the Junior Creditors.  The Junior Trustee and the Junior Collateral
Agent, for themselves and on behalf of the Junior Creditors, waive the right to
commence any legal action or assert in any legal action or in any Insolvency or
Liquidation Proceeding any claim against the Mortgage Tax Collateral Agent
and/or Senior Creditors seeking damages from the Mortgage Tax Collateral Agent
or the Senior Creditors or other relief, by way of specific performance,
injunction or otherwise, with respect to any action taken or omitted by the
Mortgage Tax Collateral Agent or the Senior Creditors as permitted by this
Agreement.

 

(d)   The Junior Trustee and the Junior Collateral Agent hereby acknowledge and
agree that no covenant, agreement or restriction contained in any Junior
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Trustee, the Senior Collateral Agent, the Mortgage Tax Collateral Agent
or the Senior Creditors with respect to the Common Collateral as set forth in
this Agreement and the Senior Documents, to the extent consistent with this
Agreement.

 

13

--------------------------------------------------------------------------------


 

3.2                               Cooperation.  Subject to the proviso in clause
(ii) of Section 3.1(a), the Junior Trustee and the Junior Collateral Agent, on
behalf of themselves and the Junior Creditors, agree that, unless and until the
Discharge of Senior Claims has occurred, they will not commence, or join with
any Person (other than the Senior Trustee, the Senior Creditors, the Mortgage
Tax Collateral Agent and the Senior Collateral Agent upon the written request
thereof) in commencing any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral under any of the Junior Documents or otherwise in respect of
the Junior Claims.

 

Section 4.                                          Payments.

 

4.1                               Application of Proceeds.  So long as the
Discharge of Senior Claims has not occurred, any Proceeds of any Common
Collateral paid or payable to the Senior Trustee or the Senior Collateral Agent
as provided in section 3.1(b) or pursuant to the enforcement of any Security
Document or the exercise of any right or remedy with respect to the Common
Collateral under the Senior Documents, together with all other Proceeds received
by any Person (including all funds received in respect of post-petition interest
or fees and expenses) as a result of any such enforcement or the exercise of any
such remedial provision or as a result of any distribution of or in respect of
any Common Collateral (or the Proceeds thereof whether or not expressly
characterized as such) upon or in any Insolvency or Liquidation Proceeding
(except under any plan of reorganization approved by the Senior Creditors or as
provided in section 6.6) with respect to any Grantor as debtor, shall be applied
by the Senior Trustee or the Senior Collateral Agent to the Senior Claims in
such order as specified in the relevant Senior Document (including any
intercreditor agreement among the Senior Creditors).  Upon the Discharge of
Senior Claims, the Senior Trustee and/or the Senior Collateral Agent shall
deliver to the Junior Trustee any Proceeds of Common Collateral held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct, to be applied by the Junior Trustee
to the Junior Noteholder Claims in such order as specified in the Junior
Documents.

 

4.2                               Payments Over.  So long as the Discharge of
Senior Claims has not occurred, any Common Collateral or Proceeds thereof
received by the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor in connection with the exercise of any right or remedy (including
set-off) relating to the Common Collateral in contravention of this Agreement
shall be segregated and held in trust and forthwith paid over to the Senior
Collateral Agent for the benefit of the Senior Creditors in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  If any Lien on Common Collateral for
First-Lien Indebtedness is void or voidable and the Lien on the same Common
Collateral of the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor is not void or voidable, the Proceeds of such Lien received by the
Junior Trustee, the Junior Collateral Agent or any Junior Creditor shall be
segregated and held in trust and forthwith paid over to the Senior Collateral
Agent for the benefit of the Senior Creditors in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct.  The Senior Collateral Agent is hereby authorized to make any such
endorsements as agent for the Junior Trustee, the Junior Collateral Agent or any
such Junior Creditor.  This authorization is coupled with an interest and is
irrevocable.

 

14

--------------------------------------------------------------------------------


 

Section 5.                                          Other Agreements.

 

5.1                               Reserved.

 

5.2                               Insurance.  Unless and until the Discharge of
Senior Claims has occurred, the Senior Trustee, the Senior Collateral Agent and
the Senior Creditors shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Documents, to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.  Unless and until the Discharge of
Senior Claims has occurred, all proceeds of any such policy and any such award
if in respect of the Common Collateral shall be paid to the Senior Trustee, the
Senior Collateral Agent or the Mortgage Tax Collateral Agent for the benefit of
the Senior Creditors to the extent required under the Senior Documents in
respect of the Senior Claims and thereafter to the Junior Trustee for the
benefit of the Junior Creditors to the extent required under the applicable
Junior Documents and then to the owner of the subject property or as a court of
competent jurisdiction may otherwise direct.  Subject to Section 5.4, if the
Junior Trustee, the Junior Collateral Agent or any Junior Creditor shall, at any
time, receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the Senior
Trustee in accordance with the terms of Section 4.2.

 

5.3                               Designation of Subordination; Amendments to
Junior Collateral Documents.

 

(a)                                      The Junior Trustee and the Junior
Collateral Agent agree that each Junior Collateral Document shall include the
following language (or language to similar effect approved by the Senior
Trustee):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Junior Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Junior Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of October 2,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among K. Hovnanian Enterprises, Inc.,  Hovnanian
Enterprises, Inc.,  and certain subsidiaries of Hovnanian Enterprises, Inc.,
party thereto, Wilmington Trust, National Association, as Senior Trustee and
Senior Collateral Agent, Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent and Wilmington Trust, National Association, as Junior Trustee
and Junior Collateral Agent.  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.”

 

(b)                                      Unless and until the Discharge of
Senior Claims has occurred, without the prior written consent of the Senior
Trustee, no Junior Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Junior Collateral Document, would be
prohibited by or inconsistent with any of the terms of this Agreement.

 

15

--------------------------------------------------------------------------------


 

5.4                               Rights As Unsecured Creditors. 
Notwithstanding anything to the contrary in this Agreement, the Junior Trustee,
the Junior Collateral Agent and the Junior Creditors may exercise rights and
remedies as an unsecured creditors against the Company, Hovnanian or any
Subsidiary that has guaranteed the Junior Claims in accordance with the terms of
the Junior Documents and applicable law.  Nothing in this Agreement shall
prohibit the receipt by the Junior Trustee, the Junior Collateral Agent or any
Junior Creditors of the required payments of interest and principal so long as
such receipt is not (i) the direct or indirect result of the exercise by the
Junior Trustee, the Junior Collateral Agent, the Mortgage Tax Collateral Agent
or any Junior Creditor of rights or remedies as a secured creditor in respect of
Common Collateral or (ii) in violation of Section 3.1, 4.1, 5.2 or 6.3.   In the
event that the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Junior Claims, such judgment lien shall be subordinated to the Liens securing
Senior Claims on the same basis as the other Liens securing the Junior Claims
are so subordinated to such Liens securing Senior Claims under this Agreement. 
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the Senior Trustee, the Senior Collateral Agent or the Senior Creditors
may have with respect to the Common Collateral.

 

5.5                               Bailee for Perfection.

 

(a)                                      The Senior Collateral Agent agrees to
hold the Pledged Collateral that is part of the Common Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as bailee for the Junior Collateral Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Pledged Collateral
pursuant to the Junior Security Agreement and/or the Junior Pledge Agreement,
subject to the terms and conditions of this Section 5.5.

 

(b)                                      The Senior Collateral Agent agrees to
hold the Deposit Account Collateral that is part of the Common Collateral and
controlled by the Senior Collateral Agent for the Junior Collateral Agent and
any assignee solely for the purpose of perfecting the security interest granted
in such Deposit Account Collateral pursuant to the Junior Security Agreement,
subject to the terms and conditions of this Section 5.5.  Upon Discharge of
Senior Claims, the Senior Collateral Agent shall continue to hold such Deposit
Account Collateral pursuant to this clause (b) until the earlier of the date
(i) the Junior Collateral Agent has obtained control thereof for the purpose of
perfecting its security interest and (ii) which is 30 days after the Discharge
of Senior Claims.

 

(c)                                       Except as otherwise specifically
provided herein (including, without limitation, Sections 3.1 and 4.1), until the
Discharge of Senior Claims has occurred, the Senior Collateral Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
Senior Documents as if the Liens under the Junior Collateral Documents did not
exist.  The rights of the Junior Trustee, the Junior Collateral Agent and the
Junior Creditors with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.

 

(d)                                      The Senior Collateral Agent shall have
no obligation whatsoever to the Junior Trustee, the Junior Collateral Agent or
any Junior Creditor to assure that the Pledged Collateral is genuine or owned by
any of the Grantors or to protect or preserve rights or benefits

 

16

--------------------------------------------------------------------------------


 

of any Person or any rights pertaining to the Common Collateral except as
expressly set forth in this Section 5.5.  The duties or responsibilities of the
Senior Collateral Agent under this Section 5.5 shall be limited solely to
holding the Pledged Collateral as bailee for the Junior Collateral Agent for
purposes of perfecting the Lien held by the Junior Collateral Agent.

 

(e)                                       The Senior Collateral Agent shall not
have by reason of the Junior Collateral Documents or this Agreement or any other
document a fiduciary relationship in respect of the Junior Trustee, the Junior
Collateral Agent or any Junior Creditor and the Junior Trustee, the Junior
Collateral Agent and the Junior Creditors hereby waive and release the Senior
Collateral Agent from all claims and liabilities arising pursuant to the Senior
Collateral Agent’s role under this Section 5.5, as agent and bailee with respect
to the Common Collateral.

 

(f)                                        Upon Discharge of Senior Claims, the
Senior Collateral Agent shall deliver to the Junior Collateral Agent, to the
extent that it is legally permitted to do so, the remaining Pledged Collateral
(if any) together with any necessary endorsements (or otherwise allow the Junior
Collateral Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct.  The Company shall take such
further action as is required to effectuate the transfer contemplated
hereunder.  The Senior Collateral Agent has no obligation to follow instructions
from the Junior Collateral Agent in contravention of this Agreement.  Without
limiting the foregoing, upon Discharge of Senior Claims, the Senior Trustee will
use commercially reasonable efforts to promptly deliver an appropriate
termination or other notice confirming such Discharge of Senior Claims to the
applicable depositary bank, issuer of uncertificated securities or securities
intermediary, if any, with respect to the Deposit Account Collateral, money
market mutual fund or similar collateral, or securities account collateral.

 

(g)                                       Neither the Senior Trustee, the Senior
Collateral Agent nor the Senior Creditors shall be required to marshal any
present or future collateral security for the Company’s or its Subsidiaries’
obligations to the Senior Collateral Agent or the Senior Creditors under the
Senior Agreement or the Senior Collateral Documents or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security shall be cumulative
and in addition to all other rights, however existing or arising.

 

5.6                               Additional Collateral.  If any Lien is granted
by any Grantor in favor of the Senior Creditors or the Junior Creditors on any
additional collateral (other than Common Collateral identified as Mortgage Tax
Collateral which shall be subject to the Liens of the Mortgage Tax Collateral
Agent), such additional collateral shall also be subject to a Lien in favor of
the Senior Creditors and the Junior Noteholders in the relative lien priority
scheme set forth in Section 2.1.

 

5.7                               Collateral Agents;  Collateral Documents.

 

(a)  The Mortgage Tax Collateral Agent shall act as collateral agent for the
Senior Creditors and the Junior Creditors with respect to the Liens granted on
Mortgaged Collateral located in the Mortgage Tax States (the “Mortgage Tax
Collateral”).

 

17

--------------------------------------------------------------------------------


 

(b)  With respect to any and all Senior Noteholder Collateral other than the
Mortgage Tax Collateral, the Senior Collateral Agent shall act as collateral
agent on behalf of the Senior Creditors.  The Senior Collateral Agent shall
separately document its Lien(s) on any and all Senior Collateral other than the
Mortgage Tax Collateral.  With respect to any and all Junior Noteholder
Collateral other than the Mortgage Tax Collateral, the Junior Collateral Agent
shall act as collateral agent on behalf of the Junior Creditors.  The Junior
Collateral Agent shall separately document its Lien(s) on any and all Junior
Collateral other than the Mortgage Tax Collateral.

 

(c)  Determination of Status of Mortgage Tax Collateral; Reliance by Mortgage
Tax Collateral Agent.  The determination of whether Liens to be granted on
Mortgaged Collateral would constitute Mortgage Tax Collateral under the Senior
Indenture shall be made by the Company in the reasonable exercise of its
discretion, and the Company shall so notify the Mortgage Tax Collateral Agent in
a written certificate of such determination with a copy of such certificate to
be contemporaneously provided to the Senior Trustee and the Junior Trustee.  The
Mortgage Tax Collateral Agent shall not be responsible for determining the
status of any Mortgaged Collateral as Mortgage Tax Collateral and shall be
entitled to rely on such certificate(s) of the Company identifying that any
Mortgaged Collateral constitutes Mortgage Tax Collateral and shall be under no
obligation to treat any Mortgaged Collateral not so identified as Mortgage Tax
Collateral.  Upon receipt of such certificate(s) from the Company identifying
any Mortgaged Collateral as Mortgage Tax Collateral, the Mortgage Tax Collateral
Agent shall be entitled to treat such Mortgaged Collateral as Mortgage Tax
Collateral for all purposes under this Agreement. Any designation by the Company
that any Mortgaged Collateral is Mortgage Tax Collateral shall be irrevocable. 
Any such certificates shall be full warrant to the Mortgage Tax Collateral Agent
for any action taken, suffered or omitted in reliance thereof.  The parties
hereto agree that all Mortgaged Collateral located in Florida, Maryland,
Washington, D.C., Minnesota, Virginia, New York and Georgia shall constitute
Mortgage Tax Collateral without further action by the Company.

 

5.8                               Application of the Proceeds of the Mortgage
Tax Collateral.

 

(a)                                      Reserved.

 

(b) Proceeds of the Mortgage Tax Collateral shall be applied as set forth in
Section 4.1 so long as the Discharge of Senior Claims has not occurred.  Unless
and until the Discharge of Senior Claims has occurred, except as expressly
provided in the proviso in clause (ii) of Section 3.1(a) and Section 6.3, the
sole right of the Junior Creditors with respect to the Mortgage Tax Collateral
is to hold a shared Lien on the Mortgage Tax Collateral in respect of Junior
Claims pursuant to the Junior Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of the Senior Claims has occurred.

 

(c)  Except as otherwise specifically provided in Sections 3.1 and 4.1, until
the Discharge of Senior Claims has occurred, the Mortgage Tax Collateral Agent
shall be entitled to deal with the Mortgage Tax Collateral in accordance with
the terms of the Senior Documents as if the Liens under the Junior Collateral
Documents did not exist.  The rights of the

 

18

--------------------------------------------------------------------------------


 

Junior Trustee, the Junior Collateral Agent and the Junior Creditors with
respect to such Pledged Collateral shall at all times be subject to the terms of
this Agreement.

 

(d) Until the Discharge of Senior Claims has occurred, the Mortgage Tax
Collateral Agent shall have no obligation whatsoever to the Junior Trustee, the
Junior Collateral Agent or any Junior Creditor to assure that the Mortgage Tax
Collateral is genuine or owned by any of the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.8.

 

(e)  Neither the Mortgage Tax Collateral Agent, the Senior Trustee, the Senior
Collateral Agent nor the Senior Creditors shall be required to marshal any
present or future collateral security for the Company’s or its Subsidiaries’
obligations to the Senior Trustee, the Senior Collateral Agent or the Senior
Creditors under the Senior Agreement or the Senior Documents or to resort to
such collateral security or other assurances of payment in any particular order,
and all of their rights in respect of such collateral security shall be
cumulative and in addition to all other rights, however existing or arising.

 

5.9                               No Fiduciary Duty.  The Junior Trustee and the
Junior Collateral Agent agree, on behalf of themselves and the Junior Creditors,
that the Senior Creditors, Mortgage Tax Collateral Agent, the Senior Trustee and
the Senior Collateral Agent shall not have by reason of the Junior Collateral
Documents or this Agreement or any other document, a fiduciary relationship in
respect of the Junior Trustee, the Junior Collateral Agent or any Junior
Creditor.  The Senior Trustee and the Senior Collateral Agent agree, on behalf
of themselves and the Senior Creditors, that the Junior Creditors, Mortgage Tax
Collateral Agent, the Junior Trustee and the Junior Collateral Agent shall not
have by reason of the Senior Collateral Documents or this Agreement or any other
document, a fiduciary relationship in respect of the Senior Trustee, the Senior
Collateral Agent or any Senior Creditor.

 

Section 6.                                          Insolvency or Liquidation
Proceedings.

 

6.1                               Financing and Sale Issues.

 

(a) If the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the Senior Trustee shall desire to permit the use of
cash collateral or to permit the Company or any other Grantor to obtain
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar Bankruptcy Law (“DIP Financing”), then the Junior Trustee, the
Junior Collateral Agent and the Mortgage Tax Collateral Agent, on behalf of
themselves and the Junior Creditors agree that (i) if the Senior Creditors
consent to such use of cash collateral, the Junior Trustee, the Junior
Collateral Agent and the Mortgage Tax Collateral Agent, on behalf of themselves
and the Junior Creditors, shall be deemed to have consented to such use of cash
collateral so long as the Junior Creditors receive (if requested) adequate
protection in the manner permitted in Section 6.3 and (ii) if the Senior
Creditors consent to DIP Financing that provides for priming of or pari passu
treatment with the Senior Liens, the Junior Trustee, the Junior Collateral Agent
and the Mortgage Tax Collateral Agent, on behalf of themselves and the Junior
Creditors, will not raise any objection to and shall be deemed to have consented
to such DIP Financing, and to the extent the Liens securing the Senior Claims
under the Senior Collateral Documents are subordinated or pari passu with such
DIP Financing,

 

19

--------------------------------------------------------------------------------


 

they will subordinate their Liens in the Common Collateral to such DIP Financing
(and all Obligations relating thereto) and the Senior Claims on the same basis
as the other Liens securing the Junior Claims are subordinated to Liens securing
Senior Claims under this Agreement.

 

(b)  The Junior Trustee, the Junior Collateral Agent and the Mortgage Tax
Collateral Agent, on behalf of themselves and the Junior Creditors, agree that
they will not raise any objection to or oppose a sale of or other disposition of
any Common Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the Senior Creditors have consented to
such sale or disposition of such assets so long as the interests of the Junior
Trustee, the Junior Collateral Agent and the Junior Creditors in the Common
Collateral attach to the Proceeds in the relative priority scheme set forth in
Section 2.1 and subject to the terms of this Agreement.

 

6.2                               Relief from the Automatic Stay.  Until the
Discharge of Senior Claims has occurred, the Junior Trustee, the Junior
Collateral Agent and the Mortgage Tax Collateral Agent, on behalf of themselves
and the Junior Creditors, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Common Collateral, without the prior written consent of the
Senior Trustee.

 

6.3                               Adequate Protection.  The Junior Trustee, the
Junior Collateral Agent and the Mortgage Tax Collateral Agent, on behalf of
themselves and the Junior Creditors, agree that none of them shall contest (or
support any other Person contesting) (a) any request by the Senior Trustee, the
Senior Collateral Agent or the Senior Creditors for adequate protection or
(b) any objection by the Senior Trustee, the Senior Collateral Agent or the
Senior Creditors to any motion, relief, action or proceeding based on Senior
Trustee’s, the Senior Collateral Agent’s or the Senior Creditors’ claiming a
lack of adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) the Junior Trustee on behalf of itself and the
Junior Creditors, may seek or request adequate protection in the form of a
replacement Lien on additional collateral, provided that the Senior Creditors
are granted a Lien on such additional collateral before or at the same time the
Junior Creditors are granted a Lien on such collateral and that such Lien shall
be subordinated to the Senior Liens and any DIP Financing permitted under
Section 6.1 (and all Obligations relating thereto) on the same basis as the
other Liens securing the Junior Claims are so subordinated to the Liens securing
the First-Lien Indebtedness under this Agreement and (ii) in the event that the
Junior Trustee, on behalf of itself or any Junior Creditor, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral securing the Junior Claims, such Liens shall be
subordinated to the Liens on such collateral securing the First-Lien
Indebtedness and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the Senior Creditors as adequate protection on
the same basis as the other Liens securing the Junior Claims are so subordinated
to such Liens securing the Senior Claims under this Agreement and such
additional collateral shall be included in and be part of the Common
Collateral.  Except as provided in this Section, the Junior Trustee and the
Junior Collateral Agent, on behalf of themselves and the Junior Creditors,
further agree that they will not seek or accept any payments of adequate
protection or any payments under Bankruptcy Code Section 362(d)(3)(B).

 

6.4                               No Waiver; Voting Restrictions. Nothing
contained herein shall prohibit or in any way limit the Senior Trustee, the
Senior Collateral Agent or any other Senior Creditor

 

20

--------------------------------------------------------------------------------


 

from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by the Junior Trustee, the Junior Collateral Agent or any of the
Junior Creditors, including the seeking by the Junior Trustee, the Junior
Collateral Agent or any Junior Creditor of adequate protection or the asserting
by the Junior Trustee, the Junior Collateral Agent or any Junior Creditor of any
of its rights and remedies under the Junior Documents or otherwise.  In any
Insolvency or Liquidation Proceeding, neither the Junior Trustee, the Junior
Collateral Agent nor any Junior Creditor shall vote any Junior Claim in favor of
any plan of reorganization (of any Grantor) unless (i) such plan provides for
payment in full in cash of the First-Lien Indebtedness, (ii) such plan provides
for the treatment of the Senior Claims in a manner that preserves the relative
lien priority of the Senior Claims over the Junior Claims to at least the same
extent as set forth in this Agreement or (iii) such plan is approved by the
Senior Creditors.

 

6.5          Preference Issues; Recovery.  If any Senior Creditor is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Company or any other Grantor (or any trustee, receiver
or similar person therefor), because the payment of such amount was declared to
be fraudulent or preferential in any respect or for any other reason, any
amount, whether received as proceeds of security, enforcement of any right of
set-off or otherwise (a “Recovery”), then the Senior Claims shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the Senior Creditors shall be entitled to a Discharge of
Senior Claims with respect to all such recovered amounts.  If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto.

 

6.6          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Senior Claims and on account of Junior Claims, then, to the extent the debt
obligations distributed on account of the Senior Claims and on account of the
Junior Claims are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

6.7          Application.  This Agreement shall be applicable and the terms
hereof shall survive and shall continue in full force and effect prior to or
after the commencement of any Insolvency or Liquidation Proceeding.  All
references herein to any Grantor shall apply to any trustee for such Person and
such Person as debtor in possession.  The relative rights as to the Common
Collateral and Proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

 

6.8          Expense Claims.    None of the Junior Collateral Agent, the Junior
Trustee or any Junior Creditor will assert or enforce, at any time prior to the
Discharge of Senior Claims, any claim under §506(c) of the Bankruptcy Law senior
to or on a parity with the Liens in favor of the Senior Trustee, the Senior
Collateral Agent, the Mortgage Tax Collateral Agent and the Senior Creditors for
costs or expenses of preserving or disposing of any Common Collateral.

 

21

--------------------------------------------------------------------------------


 

6.9          Post-Petition Claims.  (a) None of the Junior Collateral Agent, the
Junior Trustee or any Junior Creditor shall oppose or seek to challenge any
claim by the Senior Trustee, the Senior Collateral Agent or any  Senior Creditor
for allowance in any Insolvency or Liquidation Proceeding of Senior Claims
consisting of post-petition interest, fees, including legal fees, expenses or
indemnities to the extent of the value of the Lien in favor of the Senior
Trustee, the Senior Collateral Agent and the Senior Creditors, without regard to
the existence of the Lien of the Junior Trustee or the Junior Collateral Agent,
on behalf of the Junior Creditors, on the Common Collateral.

 

(b)             None of the Senior Trustee, the Senior Collateral Agent or any
other Senior Creditor shall oppose or seek to challenge any claim by the Junior
Trustee or any Junior Creditor for allowance in any Insolvency or Liquidation
Proceeding of Junior Claims consisting of post-petition interest, fees,
including legal fees, expenses or indemnities to the extent of the value of the
Lien of the Junior Trustee on behalf of the Junior Creditors on the Common
Collateral (after taking into account the Liens in favor of the Senior Trustee,
the Senior Collateral Agent and the Senior Creditors).

 

Section 7.              Reliance; Waivers; etc.

 

7.1          Reliance.  The consent by the Senior Creditors to the execution and
delivery of the Junior Noteholder Documents to which the Senior Creditors have
consented and all loans and other extensions of credit (including the purchase
of securities) made or deemed made on and after the date hereof by the Senior
Creditors to Hovnanian, the Company or any Subsidiary shall be deemed to have
been given and made in reliance upon this Agreement.  The Junior Trustee and the
Junior Collateral Agent, solely on behalf of the Junior Noteholders,
acknowledge, to the best of their knowledge, that the Junior Noteholders have,
independently and without reliance on the Senior Trustee, the Senior Collateral
Agent or any Senior Creditor, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
Junior Indenture, this Agreement and the transactions contemplated hereby and
thereby and they will continue to make their own credit decision in taking or
not taking any action under the Junior Indenture or this Agreement.

 

7.2          No Warranties or Liability.  The Junior Trustee and the Junior
Collateral Agent, on behalf of themselves and the Junior Creditors, acknowledge
and agree that each of the Senior Trustee, the Senior Collateral Agent, the
Senior Noteholders and the Mortgage Tax Collateral Agent have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Noteholder Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon.  The Senior Creditors will be
entitled to manage and supervise their respective loans, securities and
extensions of credit under the Senior Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate, and the Senior
Creditors (including the Senior Noteholders) may manage their loans, securities
and extensions of credit without regard to any rights or interests that the
Junior Trustee or any of the Junior Creditors have in the Common Collateral or
otherwise, except as otherwise provided in this Agreement.  None of the Senior
Trustee, the Senior Collateral Agent, the Mortgage Tax Collateral Agent nor any
Senior Trustee shall have any duty to the Junior Trustee, the Junior Collateral
Agent or any of the Junior Creditors to act or refrain from acting in a manner
that

 

22

--------------------------------------------------------------------------------


 

allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Company or any Subsidiary thereof
(including the Junior Documents), regardless of any knowledge thereof that they
may have or be charged with.  Except as expressly set forth in this Agreement,
the Senior Trustee, the Senior Collateral Agent, the Mortgage Tax Collateral
Agent, the Senior Creditors, the Junior Trustee, the Junior Collateral Agent and
the Junior Creditors have not otherwise made to each other nor do they hereby
make to each other any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectability of any of the Junior Claims, the Senior Claims or any
guarantee or security which may have been granted to any of them in connection
therewith, (b) the Company’s, the Guarantors’ (as defined in the Senior
Indenture) or any Subsidiary’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

7.3          Obligations Unconditional.  All rights, interests, agreements and
obligations of the Senior Trustee, the Senior Collateral Agent, the Mortgage Tax
Collateral Agent, and the Senior Creditors, and the Junior Trustee, the Junior
Collateral Agent and the Junior Creditors, respectively, hereunder shall remain
in full force and effect irrespective of:

 

(a)             any lack of validity or enforceability of any Senior Documents
or any Junior Documents;

 

(b)             any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Claims or Junior Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Senior
Agreement or any other Senior Document or of the terms of the Junior Indenture
or any other Junior Document;

 

(c)             any exchange of any security interest in any Common Collateral
or any other collateral, or any amendment, waiver or other modification, whether
in writing or by course of conduct or otherwise, of all or any of the Senior
Claims or Junior Noteholder Claims or any guarantee thereof;

 

(d)             the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

(e)             any other circumstances that otherwise might constitute a
defense available to, or a discharge of, the Company or any other Grantor in
respect of the Senior Claims, or of the Junior Trustee, the Junior Collateral
Agent or any Junior Creditor in respect of this Agreement.

 

Section 8.              Miscellaneous.

 

8.1          Continuing Nature of this Agreement; Severability.  This Agreement
shall continue to be effective until the Discharge of Senior Claims shall have
occurred.  This is a continuing agreement of lien subordination and the Senior
Creditors may continue, at any time and without notice to the Junior Trustee,
the Junior Collateral Agent or any Junior Creditor, to extend credit and other
financial accommodations and lend monies to or for the benefit of, or to

 

23

--------------------------------------------------------------------------------


 

hold the securities of, the Company or any other Grantor  constituting Senior
Claims in reliance hereon. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

8.2          Amendments; Waivers.  (a)  No amendment, modification or waiver of
any of the provisions of this Agreement by the Junior Trustee, the Junior
Collateral Agent, the Senior Trustee, the Senior Collateral Agent or the
Mortgage Tax Collateral Agent shall be deemed to be made unless the same shall
be in writing signed on behalf of the party making the same or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time.  The Company and other Grantors shall not
have any right to consent to or approve any amendment, modification or waiver of
any provision of this Agreement except to the extent their rights are affected.

 

(b)           Notwithstanding anything in this Section 8.2 to the contrary, this
Agreement may be amended, supplemented or otherwise modified from time to time
at the request of the Company, at the Company’s expense, and without the consent
of the Senior Trustee, the Senior Collateral Agent, any Senior Creditor, the
Junior Trustee, the Junior Collateral Agent, any Junior Creditor or the Mortgage
Tax Collateral Agent to (i) add other parties holding Future Second-Lien
Indebtedness (or any agent or trustee therefor) and Future First-Lien
Indebtedness (or any agent or trustee therefor) in each case to the extent such
Indebtedness is not prohibited by any Senior Document or any Junior Document,
(ii) in the case of Future Second-Lien Indebtedness, (A) establish that the Lien
on the Common Collateral securing such Future Second-Lien Indebtedness shall be
junior and subordinate in all respects to the Liens on the Common Collateral
securing any Senior Claims and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Junior Claims and (B) provide to the holders of such Future Second-Lien
Indebtedness (or any agent or trustee therefor) the comparable rights and
benefits as are provided to the holders of Junior Claims under this Agreement
and (iii) in the case of Future First-Lien Indebtedness, (A) establish that the
Lien on the Common Collateral securing such Future First-Lien Indebtedness shall
be superior in all respects to all Liens on the Common Collateral securing any
Junior Claims and shall share in the benefits of the Common Collateral equally
and ratably with all Liens on the Common Collateral securing any Senior Claims
(it being understood that this clause (A) shall not prohibit the entry by the
Senior Trustee and the Senior Collateral Agent into a separate intercreditor
agreement with the agent or trustee in respect of a Credit Facility (as defined
in the Senior Indenture) that provides that the Liens on the Common Collateral
securing such Credit Facility are superior in all respects to the Liens on the
Common Collateral securing the Senior Noteholder Claims (a “First-Lien
Intercreditor Agreement”)), (B) provide to the holders of such Future First-Lien
Indebtedness (or any agent or trustee thereof) the comparable rights and
benefits as are provided to the holders of Senior Claims under this Agreement,
in each case so long as such modifications do not expressly violate the
provisions of the Senior Documents or the Junior Documents and (C) provide, in
connection with the entry into a First-Lien Intercreditor Agreement, that the
agent or trustee for the applicable Credit Facility will act as representative
of all Senior Creditors under this Agreement by succeeding to the role of Senior

 

24

--------------------------------------------------------------------------------


 

Trustee and Senior Collateral Agent (and, if requested by such agent or trustee,
as Mortgage Tax Collateral Agent) hereunder (other than with respect to matters
that relate solely to the Senior Noteholder Documents).  Any such additional
party, the Senior Trustee, the Senior Collateral Agent, the Junior Trustee, the
Junior Collateral Agent and the Mortgage Tax Collateral Agent shall be entitled
to conclusively rely solely on an Officers’ Certificate (as defined in the
Senior Indenture and the Junior Indenture) delivered to the Senior Trustee, the
Senior Collateral Agent, the Junior Trustee, the Junior Collateral Agent and the
Mortgage Tax Collateral Agent that such amendment, supplement or other
modification is authorized or permitted by, and complies with the provisions of,
this Agreement, the Security Documents, the Senior Indenture and the Junior
Indenture.

 

8.3          Information Concerning Financial Condition of the Company and the
Subsidiaries.  (a) The Senior Trustee, the Senior Collateral Agent and the
Senior Creditors, on the one hand, and the Junior Trustee, the Junior Collateral
Agent and the Junior Creditors, on the other hand, shall each be responsible for
keeping themselves informed of (i) the financial condition of Hovnanian, the
Company and the Subsidiaries and all endorsers and/or guarantors of the Junior
Claims or the Senior Claims and (ii) all other circumstances bearing upon the
risk of nonpayment of the Junior Claims or the Senior Claims.

 

(b)           The  Senior Trustee, the Senior Collateral Agent and the Senior
Noteholders shall have no duty to advise the Junior Trustee, the Junior
Collateral Agent or any Junior Creditors of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
that the Senior Trustee, the Senior Collateral Agent or any of the Senior
Creditors, in its or their sole discretion, undertakes at any time or from time
to time to provide any such information to the Junior Trustee, the Junior
Collateral Agent or any Junior Creditor, it or they shall be under no obligation
(w) to make, and the Senior Trustee, the Senior Collateral Agent and the Senior
Creditors shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information that, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

(c)           The  Junior Trustee, the Junior Collateral Agent and the Junior
Noteholders shall have no duty to advise the Senior Trustee, the Senior
Collateral Agent or any Senior Creditors of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
that the Junior Trustee, the Junior Collateral Agent or any of the Junior
Creditors, in its or their sole discretion, undertakes at any time or from time
to time to provide any such information to the Senior Trustee, the Senior
Collateral Agent or any Senior Creditor, it or they shall be under no obligation
(w) to make, and the Junior Trustee, the Junior Collateral Agent and the Junior
Creditors shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information that, pursuant to accepted
or reasonable commercial finance

 

25

--------------------------------------------------------------------------------


 

practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

8.4          Subrogation.  The Junior Trustee and the Junior Collateral Agent,
on behalf of themselves and the Junior Creditors, hereby agree not to assert or
enforce any rights of subrogation they may acquire as a result of any payment
hereunder until the Discharge of Senior Claims has occurred.

 

8.5          Application of Payments.  Except as otherwise provided herein, all
payments received by the Senior Creditors may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Claims as the Senior
Creditors, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Documents.  Except as otherwise provided herein, the Junior
Trustee and the Junior Collateral Agent, on behalf of themselves and the Junior
Creditors, assents to any such extension or postponement of the time of payment
of the Senior Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Claims and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

8.6          Consent to Jurisdiction; Waivers.  The parties hereto consent to
the jurisdiction of any state or federal court located in New York, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.7 for such party.  Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid.  The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court.  Each of the
parties hereto waives any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto in connection with the subject matter
hereof.

 

8.7          Notices.  All notices to the Junior Noteholders and the Senior
Noteholders permitted or required under this Agreement may be sent to the Junior
Trustee and the Senior Trustee, respectively.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied or sent
by electronic mail, courier service or U.S. mail and shall be deemed to have
been given when delivered in person or by courier service, upon receipt of a
telecopy or electronic mail or four Business Days after deposit in the U.S. mail
(registered or certified, with postage prepaid and properly addressed).  For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

 

8.8          Further Assurances.  Each of the Junior Trustee and the Junior
Collateral Agent, on behalf of itself and the Junior Creditors, and the Senior
Trustee, the Mortgage Tax Collateral Agent and the Senior Collateral Agent, on
behalf of itself and the Senior Creditors, agrees that each of them, at the
expense of the Company, shall take such further action and shall execute and
deliver to the Senior Trustee, the Mortgage Tax Collateral Agent  and the Senior
Collateral Agent and the Senior Creditors such additional documents and
instruments (in

 

26

--------------------------------------------------------------------------------


 

recordable form, if requested) as the Senior Trustee, the Senior Collateral
Agent or the Senior Creditors may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

 

8.9          Company Notice of the Discharge of Senior Claims.    The Company
shall provide prompt written notice to the Junior Trustee of any Discharge of
the Senior Claims.

 

8.10        Governing Law.  This Agreement has been delivered and accepted at
and shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

8.11        Binding on Successors and Assigns.  This Agreement shall be binding
upon the Senior Trustee, the Senior Collateral Agent, the Senior Creditors, the
Mortgage Tax Collateral Agent, the Junior Trustee, the Junior Collateral Agent,
the Junior Creditors,  Hovnanian, the Company, the Guarantors and their
respective permitted successors and assigns.

 

8.12        Specific Performance.  The Senior Trustee or the Senior Collateral
Agent, on behalf of themselves and the Senior Creditors, may demand specific
performance of this Agreement.  The Junior Trustee and the Junior Collateral
Agent, on behalf of themselves and the Junior Creditors, hereby irrevocably
waive any defense based on the adequacy of a remedy at law and any other defense
that might be asserted to bar the remedy of specific performance in any action
that may be brought by the Senior Trustee or the Senior Collateral Agent.

 

8.13        Section Titles.  The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

8.14        Counterparts; Telecopy Signatures.  This Agreement may be signed in
any number of counterparts each of which shall be an original, but all of which
together shall constitute one and the same instrument; and, delivery of executed
signature pages hereof by telecopy transmission, or other electronic
transmission in .pdf or similar format, from one party to another shall
constitute effective and binding execution and delivery of this Agreement by
such party.

 

8.15        Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

8.16        No Third Party Beneficiaries; Successors and Assigns.  This
Agreement and the rights and benefits hereof shall inure to the benefit of, and
be binding upon, each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of, and be binding upon, the
holders of Senior Claims and Junior Claims.  No other Person shall have or be
entitled to assert rights or benefits hereunder.

 

8.17        Effectiveness.  This Agreement shall become effective when executed
and delivered by the parties hereto.  This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding. 
All references to the Company or

 

27

--------------------------------------------------------------------------------


 

any other Grantor shall include the Company or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

8.18        Senior Trustee, Senior Collateral Agent, Junior Trustee and Junior
Collateral Agent.  It is understood and agreed that (a) Wilmington Trust,
National Association is entering into this Agreement as Senior Trustee and
Senior Collateral Agent and the rights, benefits, protection, indemnifications
and immunities afforded to the Senior Trustee and Senior Collateral Agent,
respectively, in the Senior Indenture shall apply to the Senior Trustee and the
Senior Collateral Agent, respectively, hereunder and (b) Wilmington Trust,
National Association is entering into this Agreement as Junior Trustee and
Junior Collateral Agent and the rights, benefits, protection, indemnifications
and immunities afforded to the Junior Trustee and Junior Collateral Agent,
respectively, in the Junior Indenture shall apply to the Junior Trustee and the
Junior Collateral Agent, respectively, hereunder.

 

8.19        Designations.  For purposes of the provisions hereof, the Senior
Indenture and the Junior Indenture requiring the Company to designate
Indebtedness for the purposes of the term “First-Lien Indebtedness,” any such
designation shall be sufficient if the relevant designation is set forth in
writing, signed on behalf of the Company by an officer thereof and delivered to
the Senior Trustee and the Junior Trustee.  For all purposes hereof and the
Junior Indenture, the Company hereby designates the Indebtedness incurred
pursuant to the Senior Noteholder Documents as First-Lien Indebtedness.

 

8.20        Relative Rights; Conflict.  Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement is intended to or will
(a) amend, waive or otherwise modify the provisions of the Senior Indenture or
the Junior Indenture or any other Senior Noteholder Documents or Junior
Noteholder Documents entered into in connection with the Senior Indenture or the
Junior Indenture or permit the Company or any Subsidiary to take any action, or
fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the Senior Indenture or any other
Senior Noteholder Documents entered into in connection with the Senior Indenture
or the Junior Indenture or any other Junior Noteholder Documents entered into in
connection with the Junior Indenture, (b) change the relative priorities of the
Senior Claims or the Liens granted under the Senior Documents on the Common
Collateral (or any other assets) as among the Senior Creditors, (c) otherwise
change the relative rights of the Senior Creditors in respect of the Common
Collateral as among such Senior Creditors or (d) obligate the Company or any
Subsidiary to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Senior Indenture or any other
Senior Document entered into in connection with the Senior Indenture or the
Junior Indenture or any other Junior Document entered into in connection with
the Junior Indenture.  As it relates to matters between the Junior Trustee, the
Junior Collateral Agent, the Junior Creditors and the Mortgage Tax Collateral
Agent (in its capacity as agent for the Junior Creditors), on the one hand, and
the Senior Trustee, the Senior Collateral Agent, the Senior Creditors and the
Mortgage Tax Collateral Agent (in its capacity as agent for the Senior
Creditors), on the other hand, in any conflict between the provisions of this
Agreement and the Senior Documents or the Junior Noteholder Documents, this
Agreement shall govern.

 

[SIGNATURE PAGES FOLLOW]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Intercreditor
Agreement to be duly executed and delivered as of the date first above written.

 

 

Senior Trustee

 

 

Notice Address:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
in its capacity as Senior Trustee

Wilmington Trust, National Association

 

 

 

 

 

Rodney Square North

By:

/s/ Joseph B. Feil

1100 North Market Street

 

Name: Joseph B. Feil

Wilmington, DE 19890-1600

 

Title: Vice President

Attention: Corporate Client Services

 

 

Telecopy: 302-636-4149

 

 

 

 

 

 

 

 

 

Senior Collateral Agent

 

 

Notice Address:

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

in its capacity as Senior Collateral Agent

Wilmington Trust, National Association

 

 

 

 

 

 

 

Rodney Square North

By:

/s/ Joseph B. Feil

1100 North Market Street

 

Name: Joseph B. Feil

Wilmington, DE 19890-1600

 

Title: Vice President

Attention: Corporate Client Services

 

 

Telecopy: 302-636-4149

 

 

 

 

 

 

 

 

 

Mortgage Tax Collateral Agent

 

 

Notice Address:

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

in its capacity as Mortgage Tax Collateral Agent

Wilmington Trust, National Association

 

 

 

 

Rodney Square North

By:

/s/ Joseph B. Feil

1100 North Market Street

 

Name: Joseph B. Feil

Wilmington, DE 19890-1600

 

Title: Vice President

Attention: Corporate Client Services

 

 

Telecopy: 302-636-4149

 

 

 

--------------------------------------------------------------------------------


 

Notice Address:

Junior Trustee

 

 

Wilmington Trust, National Association

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

in its capacity as Junior Trustee

Rodney Square North

 

1100 North Market Street

 

Wilmington, DE 19890-1600

By:

/s/ Joseph B. Feil

Attention: Corporate Client Services

 

Name: Joseph B. Feil

Telecopy: 302-636-4149

 

Title: Vice President

 

 

 

 

 

 

 

Junior Collateral Agent

Notice Address:

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

Wilmington Trust, National Association

in its capacity as Junior Collateral Agent

 

 

Rodney Square North

 

1100 North Market Street

By:

/s/ Joseph B. Feil

Wilmington, DE 19890-1600

 

Name: Joseph B. Feil

Attention: Corporate Client Services

 

Title: Vice President

Telecopy: 302-636-4149

 

 

 

--------------------------------------------------------------------------------


 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

On behalf of each of the entities listed on Schedule A hereto

 

 

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

Address for Notices for K. Hovnanian Enterprises, Inc.:

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

767 Fifth Avenue

 

46th Floor

 

New York, NY 10153

 

Facsimile: (212) 421-1663

 

 

 

 

 

Address for Notices for each of the foregoing except K. Hovnanian
Enterprises, Inc.:

 

 

 

c/o Hovnanian Enterprises, Inc.

 

110 West Front St., P. O. Box 500

 

Red Bank, NJ 07701

 

Attention: David G. Valiaveedan

 

Telephone: (732) 383-2759

 

Facsimile: (732) 747-6835

 

--------------------------------------------------------------------------------


 

SCHEDULE A — LIST OF ENTITIES

 

ARBOR TRAILS, LLC

 

AUDDIE ENTERPRISES, L.L.C.

 

BUILDER SERVICES NJ, L.L.C.

 

BUILDER SERVICES PA, L.L.C.

 

DULLES COPPERMINE, L.L.C.

 

EASTERN NATIONAL TITLE AGENCY, LLC

 

EASTERN TITLE AGENCY, INC.

 

F&W MECHANICAL SERVICES, L.L.C.

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

FOUNDERS TITLE AGENCY, INC.

 

GLENRISE GROVE, L.L.C.

 

GOVERNOR’S ABSTRACT CO., INC.

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

K. HOV IP, II, INC.

 

K. HOV IP, INC.

 

K. HOVNANIAN ACQUISITIONS, INC.

 

K. HOVNANIAN AT 4S, LLC

 

K. HOVNANIAN AT ACQUA VISTA, LLC

 

K. HOVNANIAN AT ALISO, LLC

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

K. HOVNANIAN AT ANDALUSIA, LLC

 

K. HOVNANIAN AT ARBOR HEIGHTS, LLC

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

K. HOVNANIAN AT BELLA LAGO, LLC

 

K. HOVNANIAN AT BENSALEM, LLC

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

K. HOVNANIAN AT BRANCHBURG, L.L.C.

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

K. HOVNANIAN AT CARLSBAD, LLC

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

K. HOVNANIAN AT CEDAR GROVE V, L.L.C.

 

K. HOVNANIAN AT CHARTER WAY, LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

K. HOVNANIAN AT CIELO, L.L.C.

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

K. HOVNANIAN AT CORTEZ HILL, LLC

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

K. HOVNANIAN AT EASTLAKE, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

 

K. HOVNANIAN AT ENCINITAS RANCH, LLC

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

K. HOVNANIAN AT FRANKLIN II, L.L.C.

 

K. HOVNANIAN AT FRANKLIN III, LLC

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT FRESNO, LLC

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

K. HOVNANIAN AT GILROY, LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

K. HOVNANIAN AT HAWTHORNE, L.L.C.

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

K. HOVNANIAN AT HOWELL, LLC

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

K. HOVNANIAN AT JAEGER RANCH, LLC

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

K. HOVNANIAN AT LA COSTA, LLC

 

K. HOVNANIAN AT LA HABRA KNOLLS, LLC

 

K. HOVNANIAN AT LA LAGUNA, L.L.C.

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

K. HOVNANIAN AT LEE SQUARE, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

 

K. HOVNANIAN AT LONG HILL, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

K. HOVNANIAN AT MALAN PARK, L.L.C.

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

K. HOVNANIAN AT MANTECA, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

K. HOVNANIAN AT MELANIE MEADOWS, LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MENIFEE, LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

K. HOVNANIAN AT MONROE II, INC.

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

K. HOVNANIAN AT MONTVALE II, LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

K. HOVNANIAN AT MOSAIC, LLC

 

K. HOVNANIAN AT MUIRFIELD, LLC

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

K. HOVNANIAN AT OLDE ORCHARD, LLC

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

K. HOVNANIAN AT PARK LANE, LLC

 

K. HOVNANIAN AT PARKSIDE, LLC

 

K. HOVNANIAN AT PARSIPPANY, L.L.C.

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

K. HOVNANIAN AT POSITANO, LLC

 

K. HOVNANIAN AT PRADO, L.L.C.

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA, LLC

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

K. HOVNANIAN AT RAPHO, L.L.C

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

K. HOVNANIAN AT RIVERBEND, LLC

 

K. HOVNANIAN AT RODERUCK, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

K. HOVNANIAN AT SAGE, L.L.C.

 

K. HOVNANIAN AT SANTA NELLA, LLC

 

K. HOVNANIAN AT SAWMILL, INC.

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

K. HOVNANIAN AT SEASONS LANDING, LLC

 

K. HOVNANIAN AT SHELDON GROVE, LLC

 

K. HOVNANIAN AT SHREWSBURY, LLC

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

K. HOVNANIAN AT SKYE ISLE, LLC

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

K. HOVNANIAN AT STANTON, LLC

 

K. HOVNANIAN AT STATION SQUARE, L.L.C.

 

K. HOVNANIAN AT SUNRIDGE PARK, LLC

 

K. HOVNANIAN AT SYCAMORE, INC.

 

K. HOVNANIAN AT THE CROSBY, LLC

 

K. HOVNANIAN AT THE GABLES, LLC

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

K. HOVNANIAN AT THE PRESERVE, LLC

 

K. HOVNANIAN AT THOMPSON RANCH, LLC

 

K. HOVNANIAN AT THORNBURY, INC.

 

K. HOVNANIAN AT TRAIL RIDGE, LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

K. HOVNANIAN AT VALLE DEL SOL, LLC

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

K. HOVNANIAN AT VICTORVILLE, L.L.C.

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

K. HOVNANIAN AT WATERSTONE, LLC

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

K. HOVNANIAN AT WAYNE, VIII, L.L.C.

 

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

K. HOVNANIAN AT WESTSHORE, LLC

 

K. HOVNANIAN AT WHEELER RANCH, LLC

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

K. HOVNANIAN AT WINCHESTER, LLC

 

K. HOVNANIAN AT WOODCREEK WEST, LLC

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN CLASSICS, L.L.C.

 

K. HOVNANIAN COMMUNITIES, INC.

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES, LLC

 

K. HOVNANIAN CONSTRUCTION II, INC

 

K. HOVNANIAN CONSTRUCTION III, INC

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN ENTERPRISES, INC.

 

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN FAIRWAYS AT WESTWORTH, LLC

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, LLC

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, LLC

 

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

K. HOVNANIAN HOMES - DFW, L.L.C.

 

K. HOVNANIAN HOMES AT CAMERON STATION, LLC

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

K. HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

 

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

 

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

 

K. HOVNANIAN VENTURE I, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN WINDWARD HOMES, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT LOS BANOS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT MORENO VALLEY, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK II, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS, LLC

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

KHIP, L.L.C.

 

LANDARAMA, INC.

 

M&M AT CHESTERFIELD, LLC

 

M&M AT CRESCENT COURT, L.L.C.

 

M&M AT WEST ORANGE, L.L.C.

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.

 

MCNJ, INC.

 

--------------------------------------------------------------------------------


 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

MMIP, L.L.C.

 

NEW LAND TITLE AGENCY OF TEXAS, LLC

 

NEW LAND TITLE AGENCY, L.L.C.

 

PADDOCKS, L.L.C.

 

PARK TITLE COMPANY, LLC

 

PINE AYR, LLC

 

RIDGEMORE UTILITY, L.L.C.

 

SEABROOK ACCUMULATION CORPORATION

 

STONEBROOK HOMES, INC.

 

TERRAPIN REALTY, L.L.C.

 

THE MATZEL & MUMFORD ORGANIZATION, INC

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.

 

WASHINGTON HOMES, INC.

 

WESTMINSTER HOMES, INC.

 

WH PROPERTIES, INC.

 

WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

 

--------------------------------------------------------------------------------